Citation Nr: 0419554	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  98-00 993	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service connected 
generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to April 
1960.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).

In December 2000, the Board remanded the case for additional 
development. Subsequently, a July 2002 rating action 
continued the prior denial.

The case was then returned to the Board and it was determined 
that further development was required.  Pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development, and a VA examination of the veteran was 
conducted in April 2003.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In May 2003, the Board remanded the case for the RO to 
consider the newly developed evidence.  

In a September 2003 rating action, the RO continued the prior 
denial of service connection.  




FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The preponderance of the evidence is against a finding 
that the veteran has a cardiovascular disorder that was 
caused by or aggravated by his service- connected generalized 
anxiety disorder with depression.


CONCLUSION OF LAW

A chronic cardiovascular disorder is not proximately due to 
or the result of the veteran's service-connected generalized 
anxiety disorder with depression.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date and (2) that the status and 
regulation provide that, before an initial unfavorable AOJ 
decision is issued on a claim, a service-connection claimant 
must be given notice in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim.  As discussed below, the 
Board finds that the veteran received appropriate notice and 
subsequent process.

The veteran was notified in the October 1997 statement of the 
case (SOC) of the laws and regulations governing his service 
connection claim.  The veteran has been adequately informed 
as to the type of evidence that would help substantiate his 
claim.  In an April 2002 letter, the RO informed the veteran 
of the provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claim for secondary service 
connection, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination" for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, deciding the appeal at this 
time would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in March 2000 and 
April 2003.  VA treatment records have been obtained.  The 
veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran does not claim and the record does not show that 
pertinent disability had its onset or is otherwise related to 
his period of active duty service.  See 38 U.S.C.A. § 1131 
(2003).  The medical evidence shows that the veteran's 
hypertension and tachycardia were first demonstrated in the 
mid-1990's, and his claim is strictly for service connection 
on a secondary basis.  Specifically, he claims that his 
service connected generalized anxiety disorder with 
depression has caused or aggravated a chronic cardiovascular 
disorder.  

The veteran established service connection for moderate 
conversion reaction by means of an August 1960 rating 
decision.  That disability is currently characterized as 
generalized anxiety disorder with depression, and a 50 
percent evaluation has been in effect since April 1970.  

A May 1998 VA outpatient treatment record noted that the 
veteran was seen because his "anxiety and restlessness has 
exacerbated his [high blood pressure]."

A March 2000 VA general medical examination diagnosed 
arterial hypertension and arteriosclerotic heart disease with 
angina pectoris.  No opinion was offered as to the etiology 
of the veteran's cardiovascular disorders.

On a November 2000 VA outpatient treatment record, the 
examiner assessed the veteran "with chronic anxiety, 
restless, irritability with sleeping disturbances; episodes 
of panic attacks frequently with exacerbation of [high blood 
pressure.]"

A May 2002 VA outpatient record also noted the veteran 
complained of episodes of high blood pressure exacerbated by 
his anxiety.

A May 2002 statement from M.A.V.G., M.D., stated that the 
veteran's "mental and depressive status should affected his 
Blood Pressure controlled and his general condition."

A VA cardiovascular examination was conducted in April 2003.  
The examiner reviewed the claims folder, including a recent 
stress test, electrocardiogram, above noted outpatient 
records, and the statement of Dr. G.  The VA examiner 
diagnosed arterial hypertension, generalized anxiety 
disorder, and hyperlipidemia.  He provided the following 
opinion.  

Anxiety and depression do not cause 
hypertension.  The temporary loss of 
control or elevation of blood pressure 
levels or an increase in the cardiac rate 
may occur during an emotional crisis, but 
this is a temporary effect of no clinical 
significance as it returns to normal or to 
the usual values shortly after its 
incurrence.

On reviewing the personal opinion 
certificates of [Dr. G.] on May 2002 and 
other progress notes from VA treatment 
record dated 5/98, 27/11/00, and 08/05/02, 
all more or less refer to a temporary 
effect of emotional crisis on hypertension 
as explained above, most likely the effect 
of transient epinephrine release as part 
of the acute reaction phase of a stress 
reaction, but this is a transient 
happening, temporary and definitely not 
the etiologic basis of classical arterial 
hypertension, not a permanent sustained 
elevation of blood pressure.  The effect 
on cardiac rate is a similar physiologic 
mechanism.

Reviewing the record, the Board notes that the statements in 
the VA outpatient records describing exacerbation of high 
blood pressure by the veteran's service connected psychiatric 
disorder refer to his reported history of temporary spikes in 
blood pressure readings rather than to any objectively 
demonstrated permanent aggravation of arterial hypertension 
or any etiologic relationship between his psychiatric 
disorder and hypertension.  With respect to the opinion of 
Dr. G., the statement is so vague and general, that it is of 
limited probative value.  

The Board finds that the April 2003 VA examination report is 
the most probative evidence of record since it is based on a 
review of the full medical record as well as a thorough 
examination of the veteran.  As noted above, the April 2003 
examiner concluded that the veteran's service connected 
anxiety and depression did not cause his hypertension, and 
that while a temporary elevation of blood pressure levels or 
an increase in the cardiac rate may occur during an emotional 
crisis, this is a temporary effect of no clinical 
significance as it returns to normal or to the usual values 
shortly after its incurrence.  In other words, the examiner 
found that the veteran does not have a chronic cardiovascular 
disorder that is caused or aggravated by his service 
connected generalized anxiety disorder with depression.

While the veteran has contended that he believes that he has 
a chronic cardiovascular disorder that is due to his service 
connected generalized anxiety disorder with depression, he is 
a layperson and not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2003).  Under these circumstances, service 
connected for a cardiovascular disorder is not warranted.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



